DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS submitted on October 21, 2021 is being considered by the examiner.
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claims 1 and 11 are indefinite because of the limitation “a lid body…to close the collection jar” in lines 4 and 9 of the claims, respectively. Because the lid body is a part of the collection jar, the limitation conveys that the lid body closes itself, which is indefinite. To obviate the rejection, the limitation must specify an element of the collection jar (e.g. the base body) that is closed by the lid body. 
Likewise, claims 2, 3, 12 and 13 are indefinite. 
Claim 1 is also indefinite because the limitation “the plunger housing a preservative…” is ambiguous. It is unclear whether the claim intends the preservative to be a part of the claimed system. Because claim 4 further limits the preservative, it will be presumed that the claim intends the preservative to be a part of the claimed invention. That said, to obviate indefiniteness, the preservative should be positively introduced in the claim instead of introducing it in the context of how the plunger moves (e.g. “a collection jar comprising…a plunger disposed on the lid body, a preservative housed within the plunger, wherein the plunger permits a release of the preservative into an internal cavity of the collection jar when the plunger is moved from a first plunger position to a second plunger position”).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 provisionally is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
As indicated above, it is unclear whether the preservative is a part of the claimed invention. While the preservative is presumed to be a part of the claimed invention for search purposes, due to the ambiguity of claim 1, claim 4 is provisionally rejected for failing to further limit the claimed invention.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-3 and 5-20* would be allowable if they are amended to overcome the 35 U.S.C. 112 rejections set forth in this Office action.
*The patentability of claim 4 can’t be ascertained due to the indefiniteness of the claim. 
The following is a statement of reasons for the indication of allowable subject matter:  
Holmes (US 2014/0342371 A1) discloses a system for capturing, preserving, and transporting a bodily fluid, the system comprising (see Fig. 53B): 
a collection jar comprising: 
a base body 3740; 
a lid body 3780 configured to attach to the base body 3740 to close the base body 3740 (see [0495]); and 
a plunger disposed on the lid body (see [0495]), wherein the plunger is configured to move from a first plunger position to a second plunger position by pushing the plunger into an internal cavity of the base body 3740; and 

While it would have been obvious to one of ordinary skill in the art to provide the Holmes system with any conventional thermally-insulated transportation packaging, and the individual components of the claimed transportation packaging (i.e. vacuum insulated panel, foam endcaps, phase-change sleeve that surrounds a collection jar) for thermally insulating a specimen receptacle during transport are well-known in the art (e.g. [0161] of US 2003/0014982 A1; abstract of US 2003/0234255 A1), prior art does not disclose a transportation packaging comprising the features recited in claims 1 and 11 arranged in the manner recited in claims 1 and 11. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.